The opinion of the Court was drawn up by
Tenney J.
This was an indictment for uttering and passing certain counterfeit bills purporting to be of the Augusta Bank, tried in the District Court. Several exceptions were taken to the rulings and to the instructions to the jury of the Judge’; and we proceed to examine such as have been relied upon in the argument.
1. It is insisted, that George W. Alien, the cashier of the Bank, was improperly admitted to testify to his knowledge of the difference between the true and the spurious bills of the Washington Bank, situated in Boston, and that the bill purporting to be' of that Bank, shown to him, was counterfeit. The Rev. Stat. c. 157, § 10, makes admissible the testimony of a witness, acquainted with the signatures of the President *143and the Cashier, or having knowledge of the difference between the true and the counterfeit bills of a bank, to prove that the same are forged or counterfeit, when such officers reside out of the State, or more then forty miles from the place of trial. This evidence was admitted in the expectation of the Judge, that it would be connected with the case, and we do not perceive that it was improper, when ruled to be admissible. It did not become material, which could not have been foreseen, when the witness testified.
2. It is urged that Mr. Allen’s testimony, touching the identity of the bills, should have been excluded. He testified that the bills were shown by him to several individuals, and at different places, but that they were not at any time out of his sight, or that ho believed they were not, and that he knew they were those which lie received from the person, who testified that she delivered to him the bills, that the defendant passed to her. This was evidence proper to go to the jury, and was of the same kind, for the want of which the verdict was set aside in the case of Commonwealth v. Kinison, 4 Mass. R. 646, cited by the defendant’s counsel.
3. The evidence of Mrs. Wing, that the defendant passed to her a counterfeit bill, purporting to be of the Augusta Bank, about the time, when it was in evidence that those in question were passed by him, was undoubtedly proper, with a view to show that he knew them to be counterfeit. Such evidence has for a long time been held admissible. 2 Stark. Ev. 378 and 581, note (c.)
4. On the, question of the existence of such a corporation as that of the Augusta Bank, one person testified that he was the President, and another that he was the Cashier thereof, without objection. A certain book produced was proved to be the bank’s book of records. Certain books were offered as volumes of the statutes, which were said by the county attorney to contain the act of incorporation, and act extending the charter of the Augusta Bank, though no acts were read. No objection was made to the sufficiency og this evidence, nor was the Court requested to rule thereon. Rev. Stat. c. 1, § 2, *144make all acts of incorporation public statutes, and such, courts notice judicially. The evidence upon this point was prima facie sufficient. The extended charter had not expired, and the fact that there was a president, cashier and book of records was proof that the charter had been accepted.
5. The defendant not having introduced evidence of good character, the attorney for the State was permitted to urge that circumstance to the jury, against the objection of the defendant’s counsel, and the Judge instructed the jury, that the circumstance was proper for their consideration. It is a rule of law, as is contended, that every man’s character is presumed to be good, till the contrary is proved; and that no evidence of bad character shall be admitted against the accused, till he has attempted to prove it good; but he may adduce such proof. This is upon the ground, that positive evidence adds to and tends to strengthen legal presumption. “ Proof of good character may sometimes be the only mode, in which an innocent man can repel the presumption of guilt;” and, this notwithstanding the legal presumption of good character in his favor. State v. Merrick, 19 Maine R. 398. In a criminal trial, in which the character of acts depend upon the intention which prompted them, evidence of high character in the accused for integrity and uprightness, would tend strongly to excite doubts in the mind of the jury, unless the evidence was of a conclusive character. Every one is presumed to wish to offer evidence which can operate in his favor, if it is attainable ; and it is a settled principle, that unnecessary omission to do this, is a circumstance, which the jury may consider with other evidence in the case; and we are not aware that the failure to produce proof of good character, in a case, where it is allowed, can form an exception. The Judge left the circumstance to be weighed by the jury, declaring no legal rule which would control their "judgment. It was to have only such influence as was reasonable and just upon honest and unbiassed minds.
Exceptions overruled.